COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
TURBO RESTAURANTS, LLC,                                       No. 08-21-00071-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                             281st District Court
                                                 §
REID'S REFRIGERATION INC. D/B/A                              of Harris County, Texas
REID'S A/C & HEAT,                               §
                                                               (TC # 2020-55564)
                          Appellee.              §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Byron K. Henry, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before September 24, 2021.

       IT IS SO ORDERED this 26th day of August, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.